On December 24, 1925, the respondent, Buchan, began an action against the appellants, Knight, to recover upon a promissory note. Summons was duly issued on the complaint, and the return of service shows that it, together with the complaint, was served by leaving copies thereof at the house of their usual abode with a person of suitable age and discretion, then resident therein. Neither of the appellants appeared in the action, and judgment was entered against them as by default on February 15, 1926. On February 8, 1927, the appellants, purporting to appear specially, filed a written motion to *Page 660 
quash the service, reciting in the motion that neither of the appellants was ever served with the summons and complaint in the action, and reciting further that the motion was based on affidavits filed therewith and on the files of the court. The respondent appeared and resisted the motion, filing counter-affidavits. Thereafter a hearing was had on the motion, at which oral evidence was taken. The court, at the conclusion of the hearing, denied the motion. It refused, however, to pass upon the question of fact involved, holding that, since the judgment was regular upon its face, it could not be attacked by motion, but must be attacked by some mode of attack recognized by law for setting aside judgments for causes extrinsic of the record. It is from the order that the appeal is prosecuted.
[1, 2] The trial court based its conclusion that the judgment could not be attacked by motion on the case of Atwoodv. McGrath, 137 Wn. 400, 242 P. 648; and we think it possible, as the appellants contend, that the court misinterpreted the effect of that decision. But if we so conclude, it does not follow that its order was erroneous. This court will not reverse a valid order, merely because a wrong reason is given to sustain it. If, therefore, it be granted that the question the appellants sought to raise can be raised by motion, we are then confronted with the inquiry whether the evidence introduced at the hearing justifies a finding that there was not a sufficient service. These facts the appellants have not brought before us. While they prepared a statement of facts and caused it to be certified by the trial judge, it was prepared and certified too late to permit us to consider it under our uniform rule.
On the face of the record, the judgment attacked is regular. Not only does the return of service on file *Page 661 
show a proper and regular service of the summons and complaint, but the judgment itself so recites. No cause appears, therefore, for modifying or reversing the order of the court from which the appeal is taken. Affirmed.
MAIN, HOLCOMB, and ASKREN, JJ., concur.